t c memo united_states tax_court peter u and mary m boehme petitioners v commissioner of internal revenue respondent docket no filed date m who together with her husband p filed joint returns for the audit years assigned her right to receive certain future annual lottery payments in exchange for a lump-sum payment to her by w of dollar_figure m used dollar_figure of the dollar_figure to repay loans to m which had been secured_by the future annual lottery payments of the dollar_figure dollar_figure represented repayment of the outstanding principal_amount of the loans and the dollar_figure balance qualified as the payment of interest held m’s right to receive certain future annual lottery payments does not constitute a capital_asset 119_tc_1 followed held further the dollar_figure that m received from w is ordinary_income -- - held further the dollar_figure interest payment constituted the payment of nondeductible personal_interest under sec_163 i r c peter u boehme and mary m boehme pro sese ronald t jordan for respondent memorandum opinion halpern judge by notice_of_deficiency dated date respondent determined deficiencies in petitioners’ federal_income_tax for and the audit years in the amounts of dollar_figure and dollar_figure respectively after concessions the issues remaining for decision are whether dollar_figure received by petitioner mary m boehme in in exchange for her right to receive certain future annual lottery payments is ordinary_income or capital_gain and whether petitioners are entitled to deduct for dollar_figure paid_by mary in connection with the repayment of loans to her secured_by her lottery winnings petitioners raised the latter issue during a hearing in lieu of trial the hearing without objection by respondent unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and ' certain adjustments to petitioners’ dependency_exemptions and schedule a itemized_deductions for are derivative of the adjustments at issue and will be resolved by our resolution of those adjustments - - all rule references are to the tax_court rules_of_practice and procedure background this case was submitted fully stipulated under rule the facts stipulated by the parties are so found the stipulation of facts including facts stipulated at the hearing with accompanying exhibits are incorporated herein by this reference hereinafter petitioners husband and wife will be referred to individually as peter and mary at the time the petition was filed petitioners resided in mooresville indiana the following is a summary of the facts necessary for our discussion in while petitioners were residing in colorado mary won dollar_figure million from the colorado state lottery which was to be paid over a 25-year period in annual payments commencing date and ending date in order to make the lottery payments the colorado state lottery purchased an annuity and named mary as the beneficiary on date date date and date mary received four separate loans the loans from metwest services of spokane washington metwest as collateral for the loans mary pledged future lottery payments the future lottery payments which were due to be paid to her on - - date through date in the following amounts before applicable tax withholdings payment_date gross amount date dollar_figure date big_number date big_number date big_number date big_number date big_number date big_number date big_number date big_number date big_number date big_number date big_number total big_number on date mary and woodbridge financial corp woodbridge executed a lottery prize assignment agreement the assignment agreement pursuant to which mary assigned to woodbridge her rights to receive the future lottery payments before applicable tax withholdings in exchange for a lump-sum payment of dollar_figure payable within days after the colorado state lottery and the annuity company funding the lottery payments had given their approval of the assignment on date mary and woodbridge executed an addendum to the assignment agreement the addendum pursuant to which the parties agreed that mary would use up to dollar_figure of the dollar_figure to be received pursuant to the assignment agreement to repay the balance due on the loans anticipated not to exceed dollar_figure by mary and woodbridge and that woodbridge would pay directly to mary any outstanding balance in excess of dollar_figure the parties - - intended that mary retain at least dollar_figure after repayment of the outstanding balance of the loans in date dollar_figure was paid in satisfaction of the balance due on the loans and dollar_figure was received and retained by mary on schedule d capital_gains_and_losses of their return petitioners reported a dollar_figure long-term_capital_loss arising out of the foregoing transactions that loss was derived by treating dollar_figure as the sales_price or amount_realized by virtue of mary’s assignment of the future lottery payments to woodbridge and treating the gross amount of the assigned payments dollar_figure as mary’s basis in such payments petitioners then claimed a capital_loss deduction of dollar_figure in computing their total income for respondent’s notice_of_deficiency issued on date disallowed the dollar_figure deduction and determined that the transaction with woodbridge resulted in dollar_figure of ordinary_income to petitioners during the hearing petitioners conceded that the entire dollar_figure is includable in income but they maintain that it should be treated as capital_gain ’ although the matter is not specifically addressed by the parties they appear to agree that the issue is whether to characterize the dollar_figure as ordinary_income or as long-term_capital_gain petitioners originally reported the transaction as generating long-term_capital_loss and respondent has not raised an issue as to petitioners’ holding_period for the assigned right to the future lottery payments we therefore assume that respondent agrees that such right which arose in had been held for more than year at the time of its sale to woodbridge in and that assuming such right constitutes a capital continued - - the principal_amount of the loans for which the future lottery payments served as collateral was dollar_figure dollar_figure of which was used to construct or improve petitioners’ personal_residence there is no evidence in the record as to petitioners’ use of the other dollar_figure petitioners’ residence did not serve as additional collateral or security for the loans and that property was not mortgaged in connection with the loans the dollar_figure loan discharge payment consisted of dollar_figure in repayment of the loans and dollar_figure of interest or of a combination of interest plus penalties for early repayment petitioners seek to deduct the dollar_figure payment which if allowable would partially offset the inclusion of the dollar_figure paid_by woodbridge as consideration for the future lottery payments in gross_income continued asset its transfer would give rise to long-term_capital_gain see sec_1222 during the hearing peter acknowledged that some portion of the dollar_figure additional payment constituted a penalty for prepayment of the loans in his brief respondent characterizes the entire dollar_figure as accrued interest the distinction is of no consequence because loan prepayment penalties are generally treated as interest for federal_income_tax purposes see 36_tc_255 affd 312_f2d_749 6th cir loan prepayment penalty deductible as interest in the year of payment see also 65_tc_625 25_tc_1265 revrul_57_198 1957_1_cb_94 therefore we shall treat the issue as solely involving the deductibility of a dollar_figure interest payment - j- discussion i the capital_gain issue the issue in dispute is whether the dollar_figure that mary received in exchange for her assignment of the future lottery payments to woodbridge is ordinary_income or long-term_capital_gain resolution of that issue depends upon whether mary’s right to receive the future lottery payments constitutes a capital_asset within the meaning of sec_1221 the question of whether the right to receive future lottery payments which represent a portion of the total anticipated payout constitutes a capital_asset does not present an issue of first impression in 119_tc_1 we held that the right to receive such payments does not constitute a capital_asset within the meaning of sec_1221 in that case we provided a thorough analysis of the caselaw which led us to that result no purpose would be served by repeating the legal analysis in davis and we refer to that analysis in support of our holding herein that petitioners’ in 119_tc_1 the taxpayers assigned a portion of each of future annual lottery payments out of a total of such payments that they were entitled to receive id at p in this case mary assigned all of the future lottery payments which also represented a portion of the total future payments that she was entitled to receive we do not view that distinction as material and we view the lottery payment right assigned in davis as in substance identical to the lottery payment right assigned in this case for purposes of deciding whether such right constitutes a capital_asset --- - right to receive the future lottery payments does not constitute a capital_asset within the meaning of sec_1221 and the dollar_figure received by petitioners from woodbridge in exchange for that right constitutes ordinary_income accord united_states v maginnis aftr 2d ustc par big_number d or ii deductibility of the dollar_figure interest payment a introduction during the hearing peter agreed that dollar_figure of the proceeds of the loans was used to construct or improve petitioners’ personal_residence such residence was not used as collateral for the loans and no mortgage was placed on the property in connection with the loans in light of those stipulated facts respondent argues that with respect to individuals sec_163 denies any deduction for personal_interest and that there is no evidence to indicate that petitioners’ interest payments fall within any of the exceptions to the definition of personal_interest set forth in sec_163 h sec_163 defines personal_interest in pertinent part as follows personal_interest --for purposes of this subsection the term personal_interest means any interest allowable as a deduction under this chapter other than-- continued - b applicability of sec_163 d in particular respondent argues that petitioners’ interest payments fail to satisfy the requirements for the exception provided in sec_163 d for qualified_residence_interest that is because although petitioners’ principal_residence meets the definition of a qualified_residence see sec_163 a i1 and although the loans constituted acquisition_indebtedness which pursuant to sec_163 h b includes indebtedness incurred in constructing or substantially improving any qualified_residence repayment of the loans was not secured_by such residence as required by sec_163 h b ii we agree with respondent that based upon the stipulated facts the dollar_figure interest payment does not constitute qualified_residence_interest within the meaning of sec_163 h d and continued a interest_paid or accrued on indebtedness properly allocable to a trade_or_business other than the trade_or_business of performing services as an employee b any investment_interest within the meaning of subsection d d any gualified residence interest within the meaning of paragraph -- - c applicability of sec_163 h a petitioners argue for the first time on brief that the dollar_figure interest payment is deductible under sec_163 h a as interest_paid or accrued on indebtedness properly allocable to a trade_or_business we assume that that argument represents an attempt by petitioners to link the loans to mary’s business use of petitioners’ personal_residence the schedule cs included in petitioners’ returns for the audit years indicate that mary was engaged in a business conducted on a cash_basis referred to variously as model train painting or professional custom painting the form_8829 expenses for business use of your home for states that dollar_figure percent of petitioners’ residence was used regularly and exclusively for business for such business_use_percentage is stated to be percent as a general_rule this court will not consider issues raised by a party for the first time on brief when to do so will prevent the opposing party from presenting evidence or arguments that might have been offered had the issue been timely raised 79_tc_415 in this case respondent notified the court of his intention not to file a reply brief for the reason that his opening brief adequately disposes of the relevant factual and legal aspects of this case respondent has thereby failed to object to petitioners’ argument on the basis of timeliness therefore we shall consider petitioners’ argument on the merits on the basis of the record before us we decline to hold that any portion of the dollar_figure interest payment is deductible pursuant to sec_163 a in order to fall within that provision an interest payment must qualify as i nterest expense allocated to a trade_or_business_expenditure sec_1_163-8t a a temporary income_tax regs fed reg date a trade_or_business_expenditure is one that has been incurred in connection with the conduct_of_a_trade_or_business sec_1_163-8t temporary income_tax regs fed reg date there is nothing in the record to indicate that any portion of the loans was used to modify or improve that portion of petitioners’ residence devoted to the conduct of mary’s business in fact the forms attached to the returns for the audit years indicate that none of the proceeds of the loans was used for such purpose therefore we find that no portion of the dollar_figure interest the form_8829 for states that out of a total area of big_number square feet big_number square feet were used regularly and exclusively for business according to the form_8829 filed for the comparable figures are big_number square feet total area and square feet business use area thus while total area increased between and presumably as a result of the improvement paid for by a portion of the proceeds of the loans the amount devoted to business use decreased by almost percent during that same period payment is excepted from the definition of nondeductible personal_interest pursuant to sec_163 h a d applicability of sec_163 b petitioners’ exhibit placed in evidence during the hearing consists of a copy of the instructions for preparing i r s form_4952 investment_interest expense deduction the form_4952 instructions at the hearing peter noted that the form_4952 instructions state that property_held_for_investment includes property that produces income from annuities although petitioners have failed to elaborate further either at the hearing or in their brief we interpret peter’s introduction of the form_4952 instructions as an attempt to argue that at least a portion of the dollar_figure interest payment is deductible as investment_interest pursuant to sec_163 b and more specifically that such interest was paid on indebtedness properly allocable to property_held_for_investment e the annuity purchased by the colorado state lottery to fund the lottery payments to mary sec_163 a assuming that we have accurately described petitioners’ argument we find it to be without merit the annuity allegedly held for investment was held by the colorado state lottery not by mary who incurred the interest_expense more significantly petitioners explicitly stipulated that the loans to the extent of dollar_figure were used to purchase or improve petitioners’ - principal_residence which does not qualify as property_held_for_investment see sec_163 a as noted previously there is no evidence in the record as to petitioners’ use of the dollar_figure balance of the loans thus the dollar_figure interest payment is not allocable to an investment_expenditure which is defined in pertinent part as an expenditure properly chargeable to capital_account with respect to property_held_for_investment see sec_1_163-8t c b temporary income_tax regs fed reg date asa result no portion of the dollar_figure interest payment qualifies as investment_interest within the meaning of sec_163 h b be conclusion the dollar_figure interest payment constituted the payment of nondeductible personal_interest under sec_163 to reflect the foregoing decision will be entered under rule
